Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 26th day of February,
2012 (the “Effective Date”), is entered into among Leslie Cross (“Executive”),
Alphatec Spine, Inc., a California corporation (“ASI”), and Alphatec Holdings,
Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent shall be
referred to as the “Company”).

1.        Commencement. This Agreement, which shall govern Executive’s
employment by the Company, shall become effective on the Effective Date and the
parties to this Agreement agree and acknowledge that Executive’s employment
pursuant to the terms of this Agreement shall begin on February 26, 2012 (the
“Commencement Date”).

2.        At-Will Employment. The parties to this Agreement agree and
acknowledge that the Executive’s employment pursuant to this Agreement shall be
considered at-will. Either party may terminate this Agreement at any time, with
or without cause pursuant to the terms of this Agreement.

3.        Title; Capacity; Office. The Company shall employ Executive, and
Executive agrees to work for the Company as its Chairman and Chief Executive
Officer. Executive shall perform the duties and responsibilities inherent in the
position in which Executive serves and such other duties and responsibilities as
the Board of Directors (the “Board”) (or its designee) shall from time to time
reasonably assign to Executive. Executive shall report to the Chairman of the
Executive Committee of the Board of Directors. In addition, it is the Company’s
intention that the Executive will be appointed or elected to serve as the
Chairman of the Company’s Board of Directors (the “Board”) during the term of
the Executive’s employment.

4.        Compensation and Benefits. While employed by the Company, Executive
shall be entitled to the following (it being agreed, for the avoidance of doubt,
that other than as expressly set forth herein, amounts payable on the happening
of any specified event will not be payable if the Executive is not employed by
the Company upon the happening of such event):

4.1    Salary. Commencing on the Commencement Date, the Company shall pay
Executive a salary (the “Base Salary”) at an annualized rate of $500,000, less
applicable payroll withholdings, payable in accordance with the Company’s
customary payroll practices.

4.2    Performance Bonus. Executive will be eligible to receive a discretionary
cash performance bonus each fiscal year in an amount equal to 75% of the annual
base salary for such fiscal year (the “Target Bonus Amount”). The payment of the
Target Bonus Amount shall be subject to the Company’s and Executive’s
achievement of goals to be established and presented to the Executive each
fiscal year. The goals for the 2012 bonus payment are set forth on Exhibit A
attached hereto.

4.3    Other Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees.



--------------------------------------------------------------------------------

4.4     Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.

4.5    Equity. Upon the approval of the Compensation Committee of the Board, the
Executive shall receive a grant of 200,000 shares of restricted common stock of
Parent (the “Shares”). The Shares shall initially be unvested. All of the Shares
shall vest on the anniversary of the date of issuance, provided that the stock
performance metric set forth in Exhibit B attached hereto (the “Stock
Performance Metric”) has been achieved, as determined by the Compensation
Committee of the Board in its sole reasonable discretion. Other than as
expressly set forth herein, any shares that do not vest on an applicable vesting
date shall not be subject to vesting in the future. Notwithstanding the
foregoing, any unvested Shares shall vest on the business day immediately prior
to the consummation of a Change in Control (as defined in the Plan referenced
below). Executive may file an election under Section 83(b) of the United States
Internal Revenue Code within thirty (30) days of the issuance date, provided
Executive provides the Company with a copy of such election. The Company shall
retain any certificates representing Executive’s ownership of the Shares until
Executive vests in such Shares. The Shares shall be subject, in all respects, to
(i) the Parent’s 2005 Employee, Director and Consultant Stock Plan, as amended
(the “Plan”); and (ii) a Restricted Stock Agreement to be entered into by
Executive and the Parent.

4.6    Vacation. The Executive may take up to 20 days of paid vacation during
each year at such times as shall be consistent with the Company’s vacation
policies and with vacations scheduled for other executives and employees of the
Company.

5.        Termination of Employment. The Executive’s employment can terminate at
any time by either the Company or the Executive with or without cause or notice.

 

6.        Additional Covenants of the Executive.

6.1    Noncompetition; Nonsolicitation; Nondisparagement.

(a)    During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than: (i) any equity of DJO
Global, Inc. (or its successor) owned by the Executive; or (ii) as the holder of
not more than 1% of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of the board of directors of DJO Global,
Inc. (or its successor) shall not be deemed a breach of this Section 6.1(a).

 

2



--------------------------------------------------------------------------------

(b)    During Executive’s employment with the Company, and for a period of one
year following the termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company:

(i)    either individually or on behalf of or through any third party, directly
or indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii)    either individually or on behalf of or through any third party, directly
or indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Company has interacted during the term of Executive’s
employment with the Company.

(c)    During Executive’s employment with the Company and at all times
thereafter, Executive shall not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company or any
of its divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

(d)    If any restriction set forth in this Section 6.1 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(e)    The restrictions contained in this Section 6.1 are necessary for the
protection of the confidential, nonpublic information relating to the Company
and its operations, strategies, development plans, financial information and
other proprietary corporate information, and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section 6
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.

7.        Other Agreements. Executive represents that Executive’s performance of
all the terms of this Agreement as an Executive of the Company does not and will
not breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8.        Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon (i) a personal delivery, or
(ii) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

 

3



--------------------------------------------------------------------------------

9.        Entire Agreement. This Agreement and the agreements specifically
referenced herein constitute the entire agreement between the parties as of the
date hereof and supersedes all prior agreements and understandings, whether
written or oral relating to the subject matter of this Agreement. The Executive
and the Company agree and acknowledge that the cash compensation set forth in
Section 3(a) of that certain Chairman’s Consulting Agreement, dated July 27,
2011 between the Executive and the Company (the “Consulting Agreement”) shall be
null and void after all applicable payments are made through the February 2012
payment. In addition, the Executive and the Company agree and acknowledge that
the equity granted pursuant to Section 3(b) of the Consulting Agreement shall
vest in accordance with the terms of the Consulting Agreement and the restricted
stock agreement related to such shares.

10.         Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.

11.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation into which the Company may be merged or which
may succeed to its assets or business, provided, however, that the obligations
of Executive are personal and shall not be assigned by Executive. The Company
may assign this Agreement following the delivery of written notice to the
Executive.

 

12.        Miscellaneous.

12.1    No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

12.2    Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

12.3    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

12.4    Consent to Arbitration. In the event of a dispute involving this
Agreement, the Executive consents and agrees that all disputes shall be resolved
in accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.

12.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/s/ Leslie Cross Leslie Cross

 

ALPHATEC SPINE, INC. By:/s/ Heather Rider Name: Heather Rider Title: SVP, Global
Human Resources

 

ALPHATEC HOLDINGS, INC. By:/s/ Heather Rider Name: Heather Rider Title: SVP,
Global Human Resources

 

5